                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


MARIAN SNOW,                      )
                     Plaintiff,   )
                                  )
v.                                )                JUDGMENT
                                  )
                                  )                No. 5:18-CV-511-FL
GENERAL ELECTRIC COMPANY,         )
DELL TECHNOLOGIES, DELL, INC. and )
DELL EMC,                         )
               Defendants.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motions to dismiss for failure to state a claim.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 14, 2019, and for the reasons set forth more specifically therein, defendants’ motions to
dismiss are GRANTED. Plaintiff’s claim under the TCPA is DISMISSED WITH PREJUDICE.
Plaintiff’s state law claim of conversion is DISMISSED WITHOUT PREJUDICE pursuant to 28
U.S.C. § 1367.

This Judgment Filed and Entered on June 14, 2019, and Copies To:
Marian Snow (via CM/ECF Notice of Electronic Filing pursuant to Notice of Pro Se E-Noticing)
Jonathan A. Berkelhammer / Wesley B. Gilchrist/ Brooke G. Malcom / Jeffrey P. Doss (via
CM/ECF Notice of Electronic Filing)
Adam P. Plant / Cassandra Kerkhoff Johnson / Derin B. Dickerson / Ryan P. Ethridge (via
CM/ECF Notice of Electronic Filing)

June 14, 2019                       PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
